Exhibit 10.2


CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT ("Agreement") is made and entered into as of this 5th
day of February, 2013, by and between EMERSON ELECTRIC CO., a Missouri
corporation ("Emerson"), and WALTER J. GALVIN ("Consultant"). For purposes of
this Agreement, the term "Emerson Entities" means, collectively, Emerson and its
business and operating units and its direct and indirect subsidiaries and
affiliates, as the same may exist now or in the future, including those
corporations or other legal entities in which Emerson has a direct or indirect
ownership or investment interest of 20% or more.
 
W I T N E S S E T H;
 
 
WHEREAS, Emerson desires to retain the services of Consultant, and Consultant
desires to render such services, all upon the terms set forth herein;
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, Emerson and Consultant agree to the following:
 
 
1.           Consulting Term. Consultant is hereby retained by Emerson as
Consultant and independent contractor to provide consulting services for a
period commencing February 5, 2013 and ending January 31, 2014 (the “Initial
Term”), unless this Agreement is (a) sooner terminated by Emerson in accordance
with Section 5 hereof or (b) extended by mutual agreement. For purposes of this
Agreement, "Term" shall mean the period during which Consultant provides
consulting services to Emerson or the other Emerson Entities under this
Agreement.
 
 
2.           Consulting Services. During the Term, Consultant shall perform such
consulting and advisory services, consisting primarily of assisting with
projects relating to Emerson’s governmental affairs and leadership programs on
an as-needed basis, as requested by Emerson. To the extent that Consultant’s
services hereunder relating to Emerson’s governmental affairs result in
disclosure, registration and/or compliance obligations on Consultant’s part,
Consultant and Emerson will take the appropriate steps to ensure that such
obligations are fulfilled. If the
 
 
1 

--------------------------------------------------------------------------------

 
Term of this Agreement is extended beyond the Initial Term, Emerson and
Consultant shall determine the scope of the consulting services to be provided
by mutual agreement. Consultant shall be entitled to set his work schedule and
the place where the services will be performed, subject to completing the
services in a timely manner. Consultant shall not hold himself out as an
employee of Emerson. Consultant’s role shall be limited to providing the
services as outlined herein, and Consultant shall have no authority to contract
with or engage third parties on behalf of Emerson, or to otherwise bind Emerson
in any way.
 
3.           Consulting Fee. In consideration for the consulting services and
subject to the due performance thereof, Emerson will pay or cause to be paid to
Consultant during the Term compensation at the rate of Forty-One Thousand Six
Hundred Sixty-Seven Dollars ($41,667.00) per month on the 15th day of each month
of the Term. Consultant shall be entitled to the full monthly amount for the
month of February, 2013.
 
 
4.           Expenses. Consultant shall generally be responsible for his own
expenses, but may be entitled to be reimbursed by Emerson for those reasonable
and necessary business expenses incurred in connection with, and directly and
integrally related to, the performance of the services hereunder. As a condition
to any reimbursement, Consultant shall submit verification of the nature and
amount of such expenses in accordance with Emerson’s expense reimbursement
policies. Consultant, at his expense, shall be responsible for obtaining
workers’ compensation insurance, and any other insurance, as may be required by
law or considered necessary or desirable by Consultant for the conduct of his
business affairs.
 
 
5.           Termination. This Agreement and the engagement of Consultant by
Emerson hereunder shall only be terminated (i) by expiration of the Term, (ii)
by mutual agreement of the parties, or (iii) by Emerson, effective immediately
upon written notice to Consultant if Consultant:
 
 
(a)  
commits any breach of the terms or conditions hereof or of any other agreements
or obligations that Consultant has with Emerson or any of the Emerson Entities;

 
(b)  
fails to perform his duties and obligations as specified herein;

 
 
 
2 

--------------------------------------------------------------------------------

 
 
(c)  
commits acts constituting willful fraud or dishonesty; or

 
(d)  
commits fraud or dishonesty against any of the Emerson Entities or willful
conduct involving a third party which may, in Emerson's sole discretion, impair
the reputation of, or harm, any of the Emerson Entities, or any directors,
officers, employees or agents of any of the foregoing.

 
Consultant shall not be entitled to any payments after termination of this
Agreement, other than reimbursement of expenses incurred prior to the effective
date of termination that are reimbursable pursuant to Section 4 hereof.
 
 
6.           Assignment. In the event that Emerson, or any corporation or other
entity resulting from any merger or consolidation referred to in this paragraph,
merges or consolidates into or with any other entity or entities, or in the
event that substantially all of the assets of Emerson are sold or otherwise
transferred to another entity, the provisions of this Agreement shall be binding
upon and inure to the benefit of the entity resulting from such merger or
consolidation or to which such assets are sold or transferred. This Agreement
shall not be assignable by Emerson or by any entity resulting from any such
merger or consolidation or to which such assets are sold or transferred, except
(i) to the continuing entity in, or the entity resulting from and as an incident
of, any such merger or consolidation, or (ii) to the entity to which such assets
are sold or transferred, and as an incident of such sale or transfer. Neither
this Agreement nor any rights hereunder shall be assignable by Consultant.
 
7.           Non-Competition and Non-Solicitation Agreement.
 
(a)  
Consultant agrees that, for the duration of this Agreement and for a period of
two years thereafter (the “Non-Competition Period”), Consultant shall not
without Emerson’s prior written consent, directly or indirectly, own, manage,
operate, assist, join, control or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, consultant or otherwise with, any profit or non-profit company,
organization or business anywhere in the world, that, directly or indirectly,
competes with the businesses of any of the Emerson Entities as such businesses
shall exist immediately prior to the date hereof or as contemplated on the date
hereof to be developed by the any of the Emerson Entities during the
Non-competition Period.  In addition, during the Non-competition Period,
Consultant shall not have an equity interest in any such Person other than as a
5% or less shareholder of a public corporation.

 
 
3 

--------------------------------------------------------------------------------

 
 
(b)  
During the Non-competition Period, Consultant shall not (i) solicit, raid,
entice, induce or contact, or attempt to solicit, raid, entice, induce or
contact, any Person that is a customer of any of the Emerson Entities to become
a customer of any other Person for products or services the same as, or
competitive with, those products and services sold, rented, leased, rendered or
otherwise made available to customers by any of the Emerson Entities as of the
date hereof, as well as products and services in any stage of development by any
of the Emerson Entities as of the date hereof (although not yet commercialized
or not generally available), or approach any such Person for such purpose or
authorize the taking of such actions by any other Person or assist or
participate with any such Person in taking such action, or (ii) solicit, raid,
entice, induce or contact, or attempt to solicit, raid, entice, induce or
contact, any Person that currently is or at any time during the Non-competition
Period shall be (or, in the case of termination is at the time of termination),
an employee, agent or consultant of any of the Emerson Entities to leave such
Emerson Entity or do anything from which the Emerson Entity or Consultant is
restricted by reason of this Section 7(b), and Consultant shall not approach any
such employee, agent or consultant for such purpose or authorize or participate
with the taking of such actions by any other Person or assist or participate
with any such Person in taking such action.

 
(c)  
For purposes of this Agreement, “Person” means and shall include a natural
person, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization or a governmental entity (or any department, agency or political
subdivision thereof) and shall be construed broadly.

 
 
8.           Confidential Information. Consultant will not for the Term of this
Agreement or at any time thereafter directly or indirectly use for himself or
use for or disclose to any third party any Confidential Information of the
Emerson Entities without Emerson's prior written consent. This provision shall
be in addition to and not in lieu of any other like provisions or similar
obligations of Consultant. As used herein, "Confidential Information" means all
technical and business information relating to any of the Emerson Entities that
is of a confidential, trade secret, and/or proprietary character, including
without limitation information relating to:
 
(a)  
the business or products of any of the Emerson Entities;

 
(b)  
the costs, uses, or applications of, or the customers or suppliers (and
information concerning transactions and prospective transactions therewith) for,
products made, assembled, produced, or sold by any of the Emerson Entities;

 
  4
 

--------------------------------------------------------------------------------

 
(c)  
any apparatus, method, system, or manufacturing or other process at any time
used, developed, or investigated by or for any of the Emerson Entities, whether
or not invented, developed, acquired, discovered, or investigated by Consultant;

 
(d)  
financial information relating to any of the Emerson Entities, including past
and projected future financial information and information relating to the
profitability and profit margins of any of the Emerson Entities or their
products or product lines; and

 
(e)  
information relating to any of the Emerson Entities concerning business plans or
strategies, operational methods, employees, research and development activities,
product development techniques or plans and business acquisition plans or
programs.

 
Upon expiration or termination of this Agreement, or at any other time upon the
request of Emerson, Consultant shall promptly deliver to Emerson all
Confidential Information in any form, whether written, electronic or otherwise,
including without limitation all Confidential Information contained or embodied
in or represented by, memoranda, notes, records, plats, sketches, plans, data,
reports, or other documents or electronic media made or compiled by, delivered
to, or otherwise acquired by Consultant.
 
 
9.           Relationship of Parties. Consultant is an independent contractor
and is not an employee or agent of Emerson or any of the other Emerson Entities.
Consultant is not covered by or entitled to any benefits from Emerson or any of
the other Emerson Entities (e.g. health, dental, medical, disability, or life
insurance; pension, retirement, profit sharing, savings, incentive, or bonus
plans; vacation days or vacation or severance pay) by virtue of this Agreement;
provided, however, that the foregoing shall not limit the rights and benefits to
which Consultant is entitled pursuant to any other written agreements with
Emerson or other Emerson benefit plans. Consultant shall devote sufficient
business time and efforts to the performance of services for Emerson hereunder
necessary to complete such services within the timeframes for completion
established by Emerson. Consultant shall use his best efforts in such endeavors.
Consultant shall perform the services with a level of care, skill and diligence
that a prudent professional acting in a like capacity and familiar with such
matters would use. Consultant shall determine the manner, means and details by
which Consultant provides consulting services hereunder, and except as provided
in Section 7, Consultant shall have the right to provide consulting or other
services to persons other than Emerson.
 
 
 
  5

--------------------------------------------------------------------------------

 
 
10.           Non-Waiver of Rights. The failure to enforce any provision of this
Agreement or to require performance by the other party of any provision hereof
shall not be construed as a waiver of such provision or to affect either the
validity of this Agreement or any part hereof or the right of either party
thereafter to enforce each and every provision in accordance with the terms of
this Agreement.
 
11.           Invalidity of Provisions. If any provision of this Agreement is
unenforceable under applicable law, it shall not affect the validity or
enforceability of the remaining provisions. To the extent that any provision of
this Agreement is unenforceable as stated, such provision shall not be void but
rather shall be modified to the extent required by applicable law to permit such
provision to be enforced to the maximum extent permitted by applicable law.
 
12.           Equitable Remedy. Both Emerson and Consultant acknowledge that
damages at law will not be adequate to compensate Emerson for a breach or
threatened or anticipatory breach of this Agreement by Consultant. Both parties
agree and stipulate that Emerson, in addition to the legal remedies available,
shall be entitled to any and all equitable remedies, including without
limitation injunctive relief, to prevent a breach or threatened or anticipatory
breach by Consultant of any provision of this Agreement.
 
13.           Governing Law. This Agreement shall be interpreted in accordance
with and governed by the laws of the State of Missouri, without regard to
conflict of law principles. It is conclusively deemed that this Agreement was
entered into in the State of Missouri.
 
14.           Submission to Jurisdiction. Emerson and Consultant hereby agree
that any legal action or proceeding with respect to this Agreement shall be
brought and determined in the federal or state courts located in the State of
Missouri, and Emerson and Consultant hereby submit with regard to any such
action or proceeding to the exclusive jurisdiction of such courts.
 
 
6 

--------------------------------------------------------------------------------

 
 
15.           Amendments. No modification, amendment, or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the parties.
 
 
16.           Notices. Any notice to be given by either party shall be in
writing and shall be deemed to have been duly given if delivered or mailed, by
certified or registered mail, postage prepaid, as follows:
 

 
 
To Emerson:
                   
Emerson Electric Co.
         
8000 West Florissant Avenue
   
P. O. Box 4100
                 
St. Louis, Missouri 63136
     
Attention: Executive Vice President & General Counsel
 
 
To Consultant:
               
Walter J. Galvin
             
[At address on file]
       
 
         

 
or to such other address as may have been furnished to the other party by
written notice in accordance herewith.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 

 
EMERSON ELECTRIC CO.
             
BY:
  /s/ David N. Farr    
Chairman and Chief Executive Officer
                   
CONSULTANT
                  /s/ Walter J. Galvin    
Walter J. Galvin

 

 

 7

 